DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 11 each recite the limitation “wherein an area of the second free layer is less than an area of the first free layer”.  It is unclear what is meant by “an area” because there are many areas in each of the first and second free layers. The top side, bottom side, cross section all have an area. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claim 20 each recite the limitation “wherein the first dielectric encapsulation layer and the second dielectric encapsulation layer comprise at least one material selected from the group consisting of AIOx, TiOX, SiOx, BN, SiN, and SiBCN.” Claim 20 depends on claim 11 but claim 11 does not recite a first dielectric encapsulation layer or a second dielectric encapsulation layer.  These features lack antecedent basis. For these reasons, the claim is indefinite.
Claims 2-10 and 12-20 depend from rejected claims 1 and 11 respectively, include all limitations of claims 1 and 11 respectively and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 7-8, 10-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by P. Khalili Amiri (US Patent Application Publication No 2015/0137289) hereinafter referred to as Khalili Amiri. 
Per Claim 1 Khalili Amiri discloses a method of manufacturing a double magnetic tunnel junction device, the method comprising
forming a first free layer (92); 
forming a first tunnel barrier layer (91) on the free layer; 
forming a reference layer (76) on the first tunnel barrier layer; 
forming a second tunnel barrier layer (65) on the reference layer; and 
forming a second free layer (64) on the second tunnel barrier layer, wherein an area of the second free layer is less than an area of the first free layer, (see figure 6B, note (92) is wider than (64) which meets the indefinite area limitation)
wherein the first free layer, the first tunnel barrier layer and the reference layer are a first magnetic tunnel junction, (as shown in figure 6B) and 
wherein the reference layer, the second tunnel barrier layer and the second free layer are a second magnetic tunnel junction (as shown in figure 6B)
Per Claim 2
Per Claim 7 Khalili Amiri discloses the method of claim 1 including the first free layer and the second free layer. Additionally, claim 7 recites the performance properties of the device (i.e. where the first free layer has a smaller switching current than that of the second free layer).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Khalili Amiri.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 8 Khalili Amiri discloses the method of claim 1 including where the magnetic anisotropy of the double magnetic tunnel junction device is in-plane. (as shown in figure 6B)
Per Claim 10 Khalili Amiri discloses the method of claim 1 including where the reference layer is formed in direct contact with the first and second tunnel barrier layers. (as shown in figure 6B)
Per Claim 11 Khalili Amiri discloses a double magnetic tunnel junction device comprising
a first free layer (92); 
a first tunnel barrier layer (91) formed on the first free layer; 
a reference layer (76) formed on the first tunnel barrier layer; 
a second tunnel barrier layer (65) formed on the reference layer; and 
a second free layer (64) formed on the second tunnel barrier layer, wherein an area of the second free layer is less than an area of the first free layer, (see figure 6B, note (92) is wider than (64) which meets the indefinite area limitation)
wherein the first free layer, the first tunnel barrier layer and the reference layer are a first magnetic tunnel junction, (as shown in figure 6B) and 
wherein the reference layer, the second tunnel barrier layer and the second free layer are a second magnetic tunnel junction (as shown in figure 6B)
Per Claim 12 Khalili Amiri discloses the device of claim 11 including where the first and second magnetic tunnel junctions are stacked vertically over one another and are electrically connected in series with two electrical contacts (1) and (55). (as shown in figure 6B)
Per Claim 13 Khalili Amiri discloses the device of claim 11 including an electrode (1) formed on the second free layer. 
Per Claim 14 Khalili Amiri discloses the device of claim 13 including a first dielectric encapsulation layer (71) formed on sidewalls of the electrode, the second free layer, and the second tunnel barrier layer. (as shown in figure 6B)
Per Claim 15 Khalili Amiri discloses the device of claim 11 including a second dielectric encapsulation layer (75) formed on sidewalls of the first dielectric encapsulation layer, the reference layer, the first tunnel barrier layer, and the first free layer. The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
Per Claim 16 Khalili Amiri discloses the method of claim 11 including the first free layer and the second free layer. Additionally, claim 16 recites the performance properties of the device (i.e. wherein the second free layer has a lower switching current than that of the first free layer).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Khalili Amiri.  While Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 17 Khalili Amiri discloses the device of claim 11 including where the magnetic anisotropy of the double magnetic tunnel junction device is in-plane. (as shown in figure 6B)
Per Claim 19 Khalili Amiri discloses the device of claim 11 including where the reference layer is formed in direct contact with the first and second tunnel barrier layers. (as shown in figure 6B)

Allowable Subject Matter
Claims 3-6, 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894